DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 31-32, 36, 38 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki [US 8,618,952] in view of Aoki [US 10,017,110].

Per claim 31.  Mochzuki discloses a vehicle encounter warning system (100), comprising: 
a plurality of indicators (e.g. display device 210 includes a plurality of arrow indicators “226, 224, 234 and 236; Fig. 2); and a controller (e.g. ECU 120) programmed to: 
receive information of a host vehicle (e.g. vehicle speed, engine speed, braking condition, turning status, steering wheel angle and other parameters associated with the operating condition of host vehicle 102) [Fig. 1, col. 5, lines 62-67 and col. 6, lines 1-14 and Fig. 5 shows host vehicle attempted a turning signal 502]
receive data of an approaching mobile target (e.g. vehicle) the data including an approach direction (e.g. arrow 226) and a threat level of the approaching mobile target (e.g. arrow 226; an approaching vehicle for which there may some threat of collision) with respect to the host vehicle (102) [Fig. 2] (e.g. informing alert 220: some threat of collision ahead; and warning alert 230: immediate threat posed by an approaching vehicle), the display configured to display a plurality of possible threat levels relative to the threat levels of the approaching vehicle ahead at the approaching intersection [Fig. 2 and 14, col. 7, lines 45-67 and col. 8, lines 1-5],  Mochzuki further teaches when host vehicle travelling on a left turning lane, the collision warning system may determine that the driver intends to turn left at the approaching intersections and alert any potential threat based on the user intended (e.g. turning intersection)  [see Figs. 5-10 and 14 and col. 12, lines 40-67 and col. 13, lines 1-50 and col. 14, lines 18-26], Mochzuki further teaches a display device for displaying various types of alerts of the collision warning system (e.g. low level threat and higher level threat) and the display device can be any other type of displays, including LCD, CRT, ELD OLED and LEDs [col. 6, lines 56-67 and col. 7, lines 30-58], wherein the threat level represents a threat of potential collision with host vehicle and is selected from a plurality of possible threat levels (e.g. no threat, low threat and high threat). 
Mochzuki suggested the threat alert can be any appropriate display type, including LEDs indication, except for not explicitly mention of activated the plurality of indicators (LEDs) sequentially in the approach direction based on the threat level according to a moving pattern indicating the approach direction.  
Aoki teaches a vehicle display device comprises a plurality indicators (e.g. LEDs 41 and 42; Fig. 1) sequentially illuminating in the approach direction of the object S(O) (e.g. left or right)  [see Figs. 1, 3-4, 6-7 and 8-9 and col. 3, lines 60-67 and col. 4, lines 1-22] the activation of plurality of LED indicators are sequentially illuminating to indicate the direction of threat object or other vehicle approaching toward host vehicle (e.g. left side or right side).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the sequentially indicators as taught by Aoki to the threat level indicators of Mochzuki, for the advantage of increasing the alert of direction of the threat, because sequentially illuminating indicators are more perception than symbol indicators.  
Per claim 32.  Mochzuki and Aoki made obvious above, Mochzuki further suggests “display device 210 can be disposed within center portion 206. However, it will be understood that in other embodiments, display device 210 can be located in any portion of motor vehicle 102 as long as display device 210 can be viewed by a driver. For example, in another embodiment, display device 210 may be a projection type device that displays an image onto front window 212” [col. 7, lines 8-19].  With that, the plurality of indicators are arranged proximal to a front windshield of the vehicle, Aoki shows the indicators are arranged in a transverse direction of the host vehicle [Fig. 4] and the controller is further programmed to activate the plurality ofPage 5 of 8Response Submitted January 29, 2020 App. No.: not yet assigned indicators sequentially from left to right in response to the approaching target approaching the host vehicle from a left side of the host vehicle, and activate the plurality of indicators sequentially from right to left in response to the approaching target approaching the host vehicle from a right side of the host vehicle.  With that combination, it would have been obvious to one having ordinary skill in the art to recognize that the indicators are arranged in a transverse direction of the host vehicle which is proximity to a front windshield of the vehicle. 
Per claim 36. Mochzuki and Aoki made obvious above, Aoki further shows at [Figs 4 and 8, col. 3, lines 63-67 and col. 4, lines 1-13 and 23-38] where plurality of indicators includes a first set of LED lights (41) and a second set of LED lights (42) arranged generally in a transverse direction of the host vehicle, the first set of LED lights and the second set of LED lights form a part of a heads-up display, and the activating the plurality of indicators sequentially in the approach direction includes activating the first set of LED lights sequentially from left to right in response to the to-be-encountered distant target approaching the host vehicle from a left side of the host vehicle, and activating the second set of LED lights sequentially from right to left in response to the to-be-encountered distant target approaching the host vehicle from a right side of the host vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the indicators which form a part of a head-up display on the windshield as taught by Aoki to the system of Mochzuki for the advantage of convenience and better perception, because the driver always look toward the front at windshield while driving.  
Per claim 38. Mochzuki and Aoki made obvious above, Mochzuki further teaches icons (e.g. virtual arrow direction indicators 226, 224, 236 and 234) of [Fig. 2 and col. 7, lines 45-50], that constitutes of plurality of virtual icons located on a display of the host vehicle.  
Per claim 21. Mochzuki discloses an encounter warning method, comprising: 
determining an approach direction and a threat level of an identified target (e.g. vehicle 820 and 822) approaching a host vehicle (500) [see Figs. 8 and 10 and col. 12. Lines 27-60]; and activating a plurality of indicators based on the threat (e.g. display device 210 includes a plurality of arrow indicators “226, 224, 234 and 236; Fig. 2 and col. 7, lines 45-57], Mochzuki further teaches the approaching mobile target (e.g. vehicle) including an approach direction (e.g. LEDs [col. 6, lines 56-67 and col. 7, lines 30-58], Mochzuki does not explicitly mention of activated the plurality of indicators sequentially in the approach direction based on the threat level. 
Aoki teaches a vehicle display device comprises a plurality indicators (e.g. LEDs 41 and 42; Fig. 1) sequentially illuminating in the approach direction of the object S(O) [see Figs. 1, 3-4, 6-7 and 8-9 and col. 3, lines 60-67 and col. 4, lines 1-22] the activation of plurality of LED indicators are sequentially illuminating to indicate the direction of threat object or other vehicle approaching toward host vehicle (e.g. left side or right side).  Mochzuki teaches a potential collision threat level indication (e.g. by LEDs indicator) above and Aoki teaches a sequential LED indicators which indicated a direction of an approaching of vehicle.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Per claim 22. Mochzuki and Aoki made obvious above, Mochzuki further teaches collecting data of the host vehicle (e.g. vehicle speed, engine speed, braking condition, turning status, steering wheel angle and other parameters associated with the operating condition of host vehicle 102) [Fig. 1, col. 5, lines 62-67 and col. 6, lines 1-14 and Fig. 5 shows host vehicle attempted a turning signal 502]; collecting data of a plurality of targets (e.g. set of potential intersections for determination) [see Fig. 13]; and identifying one of targets from the plurality of targets as the approaching target (e.g. intersection 302 of Fig. 8 and col. 12, lines 27-60).
Per claim 23.  Mochzuki and Aoki made obvious above, Mochzuki further teaches determining a threat level (e.g. high threat or low threat) of the host vehicle encountering the plurality of targets (e.g. intersections) based on the data of the host vehicle and the plurality of targets [see Fig. 14]; and 
determining the approaching target (e.g. intersection 304) from the plurality of targets based on the threat level [see Fig. 10] where the threat level is high as approaching vehicle 822 and threat level is low as vehicle 820 is at distance intersection 302.


5.	Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki as applied to claim 31 above, and further in view of Boyd et al. [US 2016/0200249; Boyd].
Per claim 29. Mochzuki and the combination made obvious above, except for not explicitly mention of activating the plurality of indicators simultaneously upon determining the approaching target approaching the host vehicle from a front side of the host vehicle.  Boyd teaches vehicle warning head-up display, which recited “FIG. 6C, a third set 114 of the information dots 52 may be located at a further position from the instrument panel 38 and adjacent to the second set 110 of the information dots 52. The third set 114 of the information dots 52 may be colored red to indicate that the vehicle is following a second vehicle at a dangerously close distance, for example only, within a range of 0-88 feet (at a speed of 60 mph) for the following distance indicator. For the front distance indicator, the third set 114 of the information dots 52 may be colored red to indicate that the vehicle is at a dangerously close distance from contact with a second vehicle, an object or obstacle, a person, an animal, or the like, for example only, less than about 1-2 feet” [Fig. 6C and para. 63].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the front side detection indicators as taught by Boyd to the combination above, for the benefit of increase safety, because front side of vehicle is a common side for collision.  
Per claim 33. Mochizuki and Aoki made obvious of activated indicators represented approaching target as described above, except for not explicitly mention that the controller is further programmed to activate the plurality of indicators simultaneously upon determining the approaching target.  Boyd teaches a warning head-up display which cited “As a second vehicle or other object enters into the vehicle's blind spot, the information dots 52 whose reflections in the windshield 42 are shown near or adjacent to lane markers 80 on the side of the vehicle where a second vehicle or object is present, for example only the regions adjacent to the left lane markers 80, are illuminated. These dots 52, as emitted from the point light sources 70, can be yellow LEDs that light up or flash in sequence, from closest to the instrument panel 38 to furthest from the instrument panel 38, to alert the driver to the presence of the second vehicle or another object in the left side blind spot.” [Fig. 5B, para. 60].  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to implement the simultaneously lighting the indicators as approaching target taught by Boyd to the combination above, for benefit of better perception of an alert, because the more illumination of indicators would increase the visually alert at bright environment. 


6.	Claims 34-35, 24-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki and further in view of Johnson et al. [US 2007/0040664] and Hong et al. [US 2018/0007756; Hong].

Per claims 34-35.  Mochzuki and Aoki made obvious above, Mochzuki suggested that after the alert issue is expired the display device 210 return to display images from a navigation system, which is obvious that the alert indicators are configured to activate when threat level is determined and deactivated when no threat level is determined.  Mochzuki does not explicitly mention that based on the threat level, turning on the plurality of indicators sequentially at the first time interval, and then causing the plurality of indicators to be turned off for a second time interval.  Johnson teaches a collision deterrence apparatus, which suggests “rear brake lights 320a-b, and rear turn indicators 325a-b, may be disposed to emit a distinctive visual signal representing a characteristic hazard alert to rearward-positioned FVO, responsive to a predetermined motive hazard. In certain embodiments, lights 320a-b and indicators 325a-b can be operable to produce a first characteristic hazard alert in the form of flashing chevrons evocative of rapid downward motion to indicate a first characteristic hazard alert, e.g., an LV panic stop; and in the form of alternative flashing chevrons to indicate a second characteristic hazard alert, e.g., a stopped or slow-moving LV” [cited at para. 54] which suggested that the activating of plurality of indicators sequentially based on characteristic hazard alert (e.g. threat level) such as panic stop or slow-moving.  With that, based on the threat level (e.g. characteristic hazard) a first time interval (e.g. flashing interval timing) is being determined.  Johnson does not mention of turning on indicators at first time interval and then causing indicators to be turned off for a second time interval.  Hong teaches a vehicle lamp control device including a plurality of indicators (50, 52) which are programmed to activate a plurality of LEDs at a preset delay time (e.g. interval time of T2) and off at a certain interval time [as shown in at waveform diagram of Fig. 4 and para. 63-66] and further suggests that when emergency lamp in response to the emergency stop, the indicators configured to sequentially light up at the preset delay time [para. 74-75] and Hong further teaches the controllers (20 and 22) does not control the LED modules 50 and 52 through mutual communications or carry signals, but independently drive the LED modules 50 and 52 using memory values [cited at para. 56].  Thus, the performing of LEDs alert device can be programmed to light up at any appropriate time and to be turned off as user desired, including to turn on indicators at the first time interval and turn off at a second time interval or sequentially turn on each indicator at each time for a certain time interval, then turn all off at a fourth time.  The programmable alert indicators of Hong and Johnson show that the plurality of indicators can be programmed to perform at any appropriate time that associated with the threat level.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the programmable alert indicators as suggested by Johnson and Hong into the combination above, for the benefit of convenience and 
Per claim 24. The method limitations are similar to those in the system claims 34-35 above, that the rejection would be in the same manner.    
Per claim 25. The method limitations are similar to those in the system claims 34-35 above, that the rejection would be in the same manner, and that Aoki further teaches the indicators are arranged in a transverse direction of the host vehicle and sequentially activating the indicators based on the threat level detected [see Fig. 14]. 
Per claim 26. The method limitations are similar to those in the system claims 34-35 above, that the rejection would be in the same manner.  Furthermore, Aoki teaches the alert indicators (41 and 42) are arranged in a transverse direction of the host vehicle and sequentially activating the indicators based on the threat level detected, wherein the first indicator emit light in a first time and off in a second time and simultaneously enabling the second indicator and so forth sequentially across the alert indicators arrangement [see Figs. 4 and 7]. 
Per claim 27. Mochzuki and the combination made obvious above, except for not explicitly mention the time interval is between 100 MS and 200 ms.  Johnson further suggests “ columns 205a, 205b can be implemented using an array of high-intensity light-emitting diodes ( LED), which include subarrays of interleaved colors such as white, amber, and red, which lights are controlled by commonly available LED driver and electronic light sequencing components. Because LEDs can arrive at full intensity in about 200 msec less time than standard incandescent bulbs, the advantages of the compact, long-life, and low-power consumption of LEDs is augmented in this application by the additional safety factor of more rapid visualization by an FVO” [cited at para. 49].  With the suggested that plurality of LEDs can be fully lighted in 
Per claim 30. The method limitations are similar to those in the system claims 34-35 above, that the rejection would be in the same manner.  

7.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki as applied to claim 31 above, and further in view of Lin et al. [US 2011/0156894; Lin].

Per claim 37.  Mochzuki and Aoki made obvious above, except for not explicitly mention that the first set of LED lights and the second set of LED lights have at least partially shared LED lights.  Lin teaches a tail lamp display unit (50) comprises a plurality of LED lights and at least some of LED lights of a first set [e.g. right direction arrow of Fig. 3] are shared with a second set [e.g. left direction arrow of Fig. 4] the shared LED lights are formed a different direction indicator.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the shared LED lights for different directional indicator as taught by Lin to the combination above, for the benefit of improve space of indicators unit, because two different directional arrows can be re-used with some of the same LED lights to indicate different indicator set.     


8.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki, Johnson et al. and Hong et al., and further in view of Lin et al. [US 2011/0156894; Lin].

Per claim 28. Mochzuki and the combination made obvious above, Aoki further shows plurality of indicators includes a first set of LED lights (41) and a second set of LED lights (42) arranged proximal to a frontPage 4 of 8Response Submitted January 29, 2020 App. No.: not yet assignedwindow of the vehicle, the turning on the plurality of indicators sequentially in the approach direction at the time interval including: turning on the first set of LED lights sequentially {at the time interval}  from left to right in response to the approaching target approaching the host vehicle from a left side of the host vehicle so that the first set of LED lights emit light presenting a rightward {arrow}; and turning on the second set of LED lights sequentially {at the time interval} from right to left in response to the approaching distant target approaching the host vehicle from a right side of the host vehicle so that the second set of LED lights emit light presenting a leftward {arrow} [Figs 4 and 8, col. 3, lines 63-67 and col. 4, lines 1-13 and 23-38], except for not explicitly mention that the first and second set of LED lights turning on at the time interval.  Johnson teaches a collision deterrence apparatus, which suggests “rear brake lights 320a-b, and rear turn indicators 325a-b, may be disposed to emit a distinctive visual signal representing a characteristic hazard alert to rearward-positioned FVO, responsive to a predetermined motive hazard. In certain embodiments, lights 320a-b and indicators 325a-b can be operable to produce a first characteristic hazard alert in the form of flashing chevrons evocative of rapid downward motion to indicate a first characteristic hazard alert, e.g., an LV panic stop; and in the form of alternative flashing chevrons to indicate a second characteristic hazard alert, e.g., a stopped or slow-moving LV” [cited at para. 54] which suggested that the activating of plurality of indicators sequentially based on characteristic hazard alert (e.g. threat level) such as panic stop or slow-moving.  With that, based on the threat level (e.g. characteristic hazard) a time interval (e.g. flashing interval timing) is being determined, for turning on the first and second set of LED lights.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the time interval determination as taught by Johnson to the combination above, for the benefit of enhancing the accuracy of alert, because different threat level would need require different timing for activating indicators. The combination above not explicitly mention the first and second set of LED lights presenting a leftward and rightward arrows.  Lin teaches a tail lamp system for vehicle comprising, an LED display (50) which displays various pattern signals, including a leftward and rightward arrows [Figs. 3-4].  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to employ the rightward and leftward arrows display as taught by Lin to the combination above, for the advantage of increase the perception of threat signal, because rightward arrow and leftward arrow are easy to identify the direction indication.   

9.	Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki and further in view of Johnson et al. [US 2007/0040664].
Per claim 39.  Mochzuki discloses an encounter warning method, comprising:    
determining an approach direction and a threat level of an approaching mobile target (e.g. vehicle 820 and 822) with respect to a host vehicle (500) [see Figs. 8 and 10 and col. 12. Lines LEDs [col. 6, lines 56-67 and col. 7, lines 30-58], however, Mochzuki does not explicitly mention of turning on plurality of indicators sequentially in the approach direction (from left to right and from right to left) at a first time interval} in response to the determination that the approaching target is approaching the host vehicle from a left side and/or right side of the host vehicle and the determined threat level is below a threat level threshold and turning on indicators sequentially {at a second time interval}  in response to the threat level is above the threat level threshold, {the second time interval being shorter than the first time interval}.  
Aoki teaches a vehicle display device comprises a plurality indicators (e.g. LEDs 41 and 42; Fig. 1) which sequentially turning on from left to right or from right to left in response to the           in the approach direction of the object S(O) [see Figs. 1, 3-4, 6-7, 8-9 and 14, col. 3, lines 60-67 and col. 4, lines 1-22] the turning on plurality of LED indicators sequentially to indicate the direction of threat object or other vehicle approaching toward host vehicle (e.g. from left side or from right side).  However, Aoki does not mention of {first time interval and second time interval and wherein the second time interval being shorter that the first time interval. 
Johnson teaches a collision deterrence apparatus, which suggests “rear brake lights 320a-b, and rear turn indicators 325a-b, may be disposed to emit a distinctive visual signal representing a characteristic hazard alert to rearward-positioned FVO, responsive to a predetermined motive hazard. In certain embodiments, lights 320a-b and indicators 325a-b can be operable to produce a first characteristic hazard alert in the form of flashing chevrons evocative of rapid downward motion to indicate a first characteristic hazard alert, e.g., an LV panic stop; and in the form of alternative flashing chevrons to indicate a second characteristic hazard alert, e.g., a stopped or slow-moving LV” [cited at para. 54] which suggested that based on the characteristic hazard alert (e.g. slow-moving) the threat level is lower and that flashing LEDs is not a rapid flashing rate (it is a first time interval) and when the characteristic hazard alert (e.g. panic stop) the threat level is more serious, the LEDs turning on at rapid flashing downward motion (e.g. sequentially) it is a second time interval, which responses to a threat level is above the threat level threshold.  With the teachings of Johnson and Aoki, the plurality of indicators sequentially indicated the approach direction (e.g. left to right and/or right to left) at the second time interval which being shorter than the first time interval, according to the threat level determined.  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention, to modify the sequentially indicators includes with the first time interval and the second time interval of the threat levels determined taught by both Aoki and Johnson to the system of the combination above, for the benefit of better indication and easy recognize the threat, because with the faster indicators lighting user sense that threat is serious. 

10.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochzuki in view of Aoki and Johnson et al., and further in view of Boyd. 

Per claim 40.  Mochzuki and the combination made obvious above, except for not explicitly mention of activating the plurality of indicators simultaneously upon determining the Boyd teaches vehicle warning head-up display, which recited “FIG. 6C, a third set 114 of the information dots 52 may be located at a further position from the instrument panel 38 and adjacent to the second set 110 of the information dots 52. The third set 114 of the information dots 52 may be colored red to indicate that the vehicle is following a second vehicle at a dangerously close distance, for example only, within a range of 0-88 feet (at a speed of 60 mph) for the following distance indicator. For the front distance indicator, the third set 114 of the information dots 52 may be colored red to indicate that the vehicle is at a dangerously close distance from contact with a second vehicle, an object or obstacle, a person, an animal, or the like, for example only, less than about 1-2 feet” [Fig. 6C and para. 63].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the front side detection indicators as taught by Boyd to the combination above, for the benefit of increase safety, because front side of vehicle is a common side for collision.  

Response to Arguments
11.	Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
Applicant argued: (i)  claim 21,  Mochzuk and Aoki combination not teach a plurality threat levels and a thread of collision with the host vehicle is selected from a plurality of possible threat levels, and the combination do not teach a plurality of indicators sequentially in the approach direction based on the threat level. 
Applicant argued: (ii) claim 24, Hong et al. and the combination do not teach indicators sequentially at the time interval according to the approach direction.
Examiner disagrees: (i) as described in the claim rejection above, Mochzuk teaches an indication of a plurality of threat levels (e.g. no threat, low threat and high threat) based on the detection of the approaching vehicle presence at certain location (e.g. intersection) combined with Aoki, where the indication is a sequentially LED indicators which configured to display the detection of approaching vehicle in a sequentially indicator order.   That, the combined references would arrive the claimed limitation. 
Examiner disagrees: (ii) as described in the rejection above, the combined of Mochzuk and Aoki teach sequentially LED indicators that indicated the detection of potential threat levels, Hong et al. show that the sequentially LED indicators can be configured or programmed to sequentially light up at intervals of the delay time.  That, the sequentially LED indicators can be set to light up at certain appropriate delay time interval based upon the threat level detected (e.g. low threat or high threat or no threat).  Thus, the sequential delay time interval taught by Hong can be implement to the combination of Mochzuk and Aoki, so that different threat levels can be distinction.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
  
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685